DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 04/07/2022 in which previous claims 1-15 were canceled and new claims 16-30 were added. Therefore, claims 16-30 are pending for examination below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 19, in line 2, “at an adapter interface” is recited. However, an adapter interface has already been introduced in claim 1. This limitation is unclear as it leaves to question if this is a new interface or if it should be referring back to the interface in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19, 22, 23, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumner et al. [US 2017/0062993].
With respect to claims 16 and 22, Sumner discloses a charging cable for electrically charging an electric vehicle [Fig. 1A], said charging cable comprising: a charging line [12] a connector at one end of the charging line [vehicle charging plug], the connector being configured to be detachably connected to an energy storage device to be charged [implicit operation/function of a vehicle charging plug], an adapter interface at another end of the charging line [see Fig. 1B-2, adapter interface 14/16], the adapter interface being configured to be detachably connected in a form fit to an adapter [20, see Figs 2-3], the adapter being detachably electrically connected to an energy supply device to transmit, via the charging cable, electrical energy from the energy supply device to the energy storage device to be charged [par. 0030; i.e. mains AC source], the adapter interface comprising a communication device “figured” to enable a wireless communication with the adapter comprising a corresponding communication device when the adapter is connected to the adapter interface [fig. 9; 62/64], so that control signals between the energy supply device at one end and, at the other end, an electronics system of the charging cable or an energy storage device connected to the charging cable, can be transmitted wirelessly between the adapter and the adapter interface [items 62 and 64 enable the wireless transmission of information between the adapter and interface using techniques such as rfid, Bluetooth, and near-field methods; par. 0039,0041; as the detection of the wireless signals influences a control of the charging function control signals between the power supply and charging cable is present].

With respect to claim 17, Sumner further discloses the charging cable comprises a controller in order to control or monitor the transmitted electrical energy [see controller 22 via item 54].

With respect to claim 19, Sumner discloses an adapter for a charging cable [20 fig. 2], the adapter is detachably connected in a form fit at an adapter interface at one end, and detachably electrically connectable at another end to an energy supply device in order to transmit, via the adapter, electrical energy from the energy supply device to the charging cable [Fig. 2], and the adapter further comprises a communication device configured to enable a wireless communication with the adapter interface comprising a corresponding communication device when the adapter is connected to the adapter interface so that control signals between the energy supply device at one end and, at the other end, an electronics system of the charging cable or of an energy storage device connected to the charging cable can be transmitted wirelessly between the adapter and the adapter interface [see fig. 9, items 62 and 64 enable the wireless transmission of information between the adapter and interface using techniques such as rfid, Bluetooth, and near-field methods; par. 0039,0041; as the detection of the wireless signals influences a control of the charging function control signals between the power supply and charging cable is present].

With respect to claim 23, Sumner further discloses the communication devices in the adapter/adapter interface are embodied as an RFID system in order to transmit the control signals between the adapter and the adapter interface [par. 0044].

With respect to claim 25, Sumner further discloses the adapter comprises an encoding that can be identified by the adapter interface when the adapter is plugged into the adapter interface, in order to control the transmitted electrical energy based on the encoding [par. 0043-0046].

With respect to claim 26, Sumner further discloses a connecting and detaching of the adapter to and from the energy supply device, respectively, or a connecting and detaching of the adapter to and from the adapter interface, respectively, or a connecting and detaching of the charging cable to and from the energy storage device to be charged, respectively, can be identified by at least one sensor device in the charging cable and/or in the adapter [par. 0039-0046].

With respect to claim 27, Sumner further discloses the adapter comprises a sensing element to which a force is applied, or which is moved, when the adapter is connected to the energy supply device, and in that sensor unit is arranged in the adapter or adapter interface in order to detect an application of force to or a movement or a position of the sensing element [par. 0039-0047; at least one example is a magnetic force].

With respect to claim 28, Sumner further discloses a method for electrically charging an energy storage device of an electric vehicle at an energy supply device using a charging device according to claim 22, comprising a charging line which is detachably electrically connected at one end using a connection apparatus to the energy storage device to be charged and is detachably electrically connected at the other end to the energy supply device via an adapter which is detachably connected in a form fit to an adapter interface [abstract, figs 1-2, see also detailed explanations above of claims 7 and 1], wherein control signals that are transmitted, via the charging cable, between the energy supply device and an electronics system of the charging cable and/or of the energy storage device to be charged are transmitted wirelessly between the adapter and the adapter interface [Fig. 9, items 62 and 64 enable the wireless transmission of information between the adapter and interface using techniques such as rfid, Bluetooth, and near-field methods].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. [US 2017/0062993] as applied above, and further in view of Lee et al. [US 2018/0072169].
With respect to claims 18 and 20, Sumner discloses using the standard detachable 3-prong cable but fails to further disclose at least five electrical contacts and a control contact. However, it is well-known in the art to use charging cables/plugs that have at least five contacts (for example the industry standard Combo/CCS plugs or CHAdeMO plugs) with a control line (the previously mentioned type 2 connectors include a pilot connection). As an example, Lee discloses the known alternate plugs. It would have been obvious to a person having ordinary skill in the art to modify Sumner to use the newer standardized plugs that have at least five electrical contacts with a control line, such as a combo charging cord/plug, for the benefit of using an industry standardized plug type that enables recharging from a plurality of different energy supply sources and storages in a fast/efficient manner. 

Claims 21 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. [US 2017/0062993] and Lee as applied above, and further in view of Takata et al. [US 2015/0023438].
With respect to claims 21 and 29, Sumner further discloses an electronics unit of the adapter is configured to be supplied with energy using energy from at least one control signal conductor contact of the adapter (see rejection above regarding incorporation of the other standard plug types, i.e. type 2 which include control lines), but fails to explicitly disclose the control signal being modified in any way. However, Takata teaches a charging system for a vehicle utilizing a control/pilot contact an energy from the control signal conductor contact is temporarily stored until a predefined amount of energy is obtained, in order to enable a communication between the energy supply unit and the electronics unit of the adapter, and to thereby initiate the transmission of a charging current [fig. 1, line 34 and items c2 and r3 of device 13; i.e. the capacitor and resistor temporarily store until the designed amounts, see also par. 0056].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Sumner as applied above to include the charging control device for the control pilot line as disclosed by Takata for the benefit of providing a charging control signal for the charging plug thereby allowing for more precise charging and enabling of communication thereby additionally adding safety features such as control of the charging power. 

With respect to claim 30, Sumner and Takata as applied above in claim 29  further discloses a communication via the control signals transmitted via the at least one control signal conductor contact of the adapter and a supply of energy to the electronics unit of the adapter using energy from the at least one control signal conductor contact of the adapter are carried out at the same time [note that there is no switch to turn off or stop the CPLT lines and therefore the signal and energy would be provided over the line at the same time].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. [US 2017/0062993] as applied above.
With respect to claim 9, Sumner further discloses the control signals can be transmitted between the adapter and adapter interface by means of electromagnetic induction [par. 0044, RFID or NF or BT], but fails to explicitly state within a frequency range of 10 MHz to 15 MHz, preferably at approximately 13.56 MHz. However, official notice is taken that 13.56MHz is an industry standard value when using high frequency RFID and therefore would have been obvious to a person having ordinary skill in the art to have arrived at without undue experimentation and without any unexpected results since it is a well-known frequency in the art/industry of RFID. Therefore, the benefit of using a well-known industry standard part (13.56 high frequency RFID chip) would be to allow the device to be constructed with cheaper and/or readily available and reliable circuitry. 

Response to Arguments
Applicant's arguments filed on 04/07/2022 have been fully considered but they are not persuasive.
On pages 9-11, Applicant argues that a transmission of control signals from an energy supply via the adapter and the charging cable is not suggested by Sumner. Applicant supports their conclusion by stating that Sumner’s adapter does not have any electrical contacts for control signal transmission between the adapter and power supply and that Sumner is not suitable for “receiving and forwarding control signals transmitted from the energy supply device to a communication device of the adapter”. 
The Examiner respectfully disagrees. First, the claim does not recite limitations that require a receiving and forwarding of control signals transmitted from the energy supply device. The claims simply states “so that control signal between the energy supply device” and charging cable can be transmitted. Applicant does a great job of explaining the invention from the specification but the details from the specification cannot be brought into the claims for a narrower reading. As the claims simply require wireless control signals between the supply device and cable, Sumner’s teaching of wireless detection signals in order to control a power transfer meets the BRI of the claimed subject matter. The same arguments apply to the other independent claim(s). Therefore, the rejection is proper and thus maintained. 
Applicant states on page 11 that claim 19 is independent, the Examiner points out that claim 19 depends from claim 16. Additionally, applicant states claim 28 is independent, however claim 28 depends from claim 22. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859